[DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                         ________________________                   FILED
                                                           U.S. COURT OF APPEALS
                                 No. 10-15864                ELEVENTH CIRCUIT
                             Non-Argument Calendar              AUGUST 8, 2011
                           ________________________               JOHN LEY
                                                                   CLERK
                      D.C. Docket No. 1:10-cr-20559-JEM-1

UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                      versus

YONEL JEAN BAPTISTE,
                                                             Defendant-Appellant.
                          ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         ________________________

                                 (August 8, 2011)

Before HULL, PRYOR and KRAVITCH, Circuit Judges.

PER CURIAM:

      Yonel Jean Baptiste appeals his sentence of 151 months of imprisonment

for two counts of bank robbery and one count of attempted bank robbery. 18

U.S.C. § 2113(a). Baptiste challenges his classification as a career offender based
on his prior conviction for resisting an officer with violence. We affirm.

      The district court did not err by classifying Baptiste as a career offender.

Baptiste’s prior conviction qualifies as a “crime of violence” either as an offense

that “has as an element the use, attempted use, or threatened use of physical force

against the person of another,” United States Sentencing Guidelines Manual §

4B1.2(a)(1), or that “otherwise involves conduct that presents a serious potential

risk of physical injury to another,” id. § 4B1.2(a)(2). Under Florida law, a

defendant is guilty of resisting an officer with violence if he “knowingly and

willfully resists, obstructs, or opposes any officer . . . by offering or doing violence

to the person of such officer.” Fla. Stat. § 843.01. Based on its plain language,

Baptiste’s prior conviction constitutes a “‘felony that involves the use or threat of

physical force or violence against an individual,’” Harris v. State, 5 So. 3d 750,

751 (Fla. Dist. Ct. App. 2009) (quoting Walker v. State, 965 So.2d 1281, 1283

(Fla. Dist. Ct. App. 2007)), and involves the type of violent physical force sought

to be punished under section 4B1.2(a)(1), see Johnson v. United States, 559 U.S.

____, 130 S. Ct. 1265, 1271 (2010), and under the residual clause in section

4B1.2(a)(2), see United States v. Nix, 628 F.3d 1341, 1342 (11th Cir. 2010)

(holding that a conviction under section 843.01 constituted a “violent felony”

under the Armed Career Criminal Act, 18 U.S.C. § 924(e)).

                                           2
We AFFIRM Baptiste’s sentence.




                                 3